Case 2:19-cv-00347-JRG Document 341 Filed 05/14/21 Page 1 of 3 PageID #: 18039




                     .IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 ACORN SEMI, LLC                           §
                                           §
 v.                                        §   Case No. 2:19-cv-00347-JRG
                                           §
 SAMSUNG ELECTRONICS CO., LTD.,            §
 ET AL                                     §

                     MINUTES FOR JURY TRIAL DAY NO. 2
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  May 14, 2021

OPEN: 08:27 AM                                                     ADJOURN: 05:00 PM

 ATTORNEYS FOR PLAINTIFF:                  See attached.

 ATTORNEYS FOR DEFENDANT:                  See attached.

 LAW CLERKS:                               Lee Matalon
                                           Cason Cole
                                           Thomas Derbish

 COURT REPORTER:                           Dana Hayden, CCR, RMR, CRR, CRC

 COURTROOM DEPUTY:                         Andrea Brunson


   TIME                                        MINUTES
 08:27 AM   Court opened.
 08:27 AM   Exhibits used prior day read into the record.
 08:32 AM   Jury entered the courtroom.
 08:31 AM   Cross examination of Mr. Stephen Dell by Mr. McKeon.
 09:40 AM   Redirect examination of Mr. Stephen Dell by Mr. Dixon.
 10:00 AM   Recross examination of Mr. Stephen Dell by Mr. McKeon.
 10:04 AM   Further redirect examination of Mr. Stephen Dell by Mr. Dixon.
 10:05 AM   Further recross examination of Mr. Stephen Dell by Mr. McKeon.
 10:06 AM   Witness excused.
 10:06 AM   Jury recessed for morning break.
 10:07 AM   Court recessed.
 10:33 AM   Court reconvened.
 10:33 AM   Jury returned to courtroom.
 10:34 AM   Witness sworn. Direct examination of Dr. Edwin Piner by Ms. Rayburn.
 11:30 AM   Objection raised, to be addressed outside the presence of the jury.
Case 2:19-cv-00347-JRG Document 341 Filed 05/14/21 Page 2 of 3 PageID #: 18040




   TIME                                           MINUTES
 11:30 AM   Jury excused to jury room.
 11:30 AM   Mr. Cordell argued on behalf of Defendants. Responsive argument by Ms. Rayburn for
            Plaintiff.
 11:37 AM   Court ruled as set forth in the record.
 11:40 AM   Jury returned to courtroom
 11:41 AM   Court provided instructions to the jury re: previous line of questioning to the witness,
            Dr. Edwin Piner.
 11:43 AM   Direct examination of Dr. Edwin Piner by Ms. Rayburn, continued.
 11:55 AM   Objection raised, to be addressed outside the presence of the jury.
 11:55 AM   Jury recessed for lunch break.
 11:56 AM   Mr. Cordell argued on behalf of Defendants. Responsive argument by Ms. Rayburn for
            Plaintiff. Court OVERRULED objection.
 11:58 AM   Court recessed for lunch.
 01:08 PM   Court reconvened.
 01:09 PM   Mr. Dixon requested Court guidance re: a housekeeping matter re: an upcoming witness
            to be called to testify before Plaintiff rests its case-in-chief.
 01:11 PM   Jury returned to courtroom.
 01:12 PM   Direct examination of Dr. Edwin Piner by Ms. Rayburn, continued.
 01:18 PM   Courtroom sealed.
 01:18 PM   Direct examination of Dr. Edwin Piner by Ms. Rayburn, continued.
 02:15 PM   Courtroom unsealed.
 02:15 PM   Direct examination of Dr. Edwin Piner by Ms. Rayburn, continued.
 02:19 PM   Courtroom sealed.
 02:19 PM   Direct examination of Dr. Edwin Piner by Ms. Rayburn, continued.
 03:11 PM   Courtroom unsealed.
 03:11 PM   Jury excused for afternoon break.
 03:11 PM   Court recessed.
 03:38 PM   Court reconvened.
 03:39 PM   Interpreter sworn.
 03:40 PM   Mr. Dixon updated the Court re: the previous guidance request re: a housekeeping
            matter re: an upcoming witness to be called to testify before Plaintiff rests its case-in-
            chief.
 03:41 PM   Jury returned to courtroom.
 03:42 PM   Cross examination of Dr. Edwin Piner by Mr. Cordell.
 03:46 PM   Courtroom sealed.
 03:47 PM   Cross examination of Dr. Edwin Piner by Mr. Cordell, continued.
 04:14 PM   Courtroom unsealed.
 04:14 PM   Cross examination of Dr. Edwin Piner by Mr. Cordell, continued.
 04:16 PM   Objection issue raised, to be addressed outside the presence of the jury.
 04:17 PM   Jury excused to jury room.
 04:17 PM   Ms. Rayburn argued on behalf of the Plaintiff. Responsive argument by Mr. Cordell
            for Defendants. Court OVERRULED objection.
 04:19 PM   Jury returned to courtroom.
 04:19 PM   Cross examination of Dr. Edwin Piner by Mr. Cordell, continued.


                                              2
Case 2:19-cv-00347-JRG Document 341 Filed 05/14/21 Page 3 of 3 PageID #: 18041




   TIME                                      MINUTES
 04:57 PM   Jury recessed for the weekend.
 04:58 PM   Mr. Fowler requested Court guidance re: a housekeeping matter re: an upcoming
            witness.
 05:00 PM   Court recessed for the weekend.




                                         3
